Case 2:18-cv-13710-WJM-MF Document 23 Filed 08/26/19 Page 1 of 2 PagelD: 104

WILSON, ELSER, MOSKOWITZ, EDELMAN & DICKER LLP
Katherine E. Tammaro, Esq.

200 Campus Drive

Florham Park, NJ 07932

Tel: (973) 624-0800

Fax: (973) 624-0808

katherine.tammaro@wilsonelser.com

Attorneys for Plaintiff WESCO Insurance Company

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

WESCO INSURANCE COMPANY,
Plaintiff, : Civil Action No.: 18-cv-13710

v, | (WJM) (MF)
ROBERT WALSH ASSOCIATES, LLC, : NOTICE OF VOLUNTARY
ROBERT WALSH, and SAMY DISMISSAL
BOUTROS, .

Defendants.

 

Plaintiff WESCO Insurance Company, by and through its undersigned
counsel, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), gives notice that
the above-captioned action is voluntarily dismissed without prejudice against

Defendant Samy Boutros.

2805366v.1
Case 2:18-cv-13710-WJM-MF Document 23 Filed 08/26/19 Page 2 of 2 PagelD: 105

Dated: August 27, 2019
New Jersey

2805366v.1

Respectfully submitted,

By:_/s/Katherine E. Tammaro

Katherine E. Tammaro, Esq.
WILSON, ELSER, MOSKOWITZ,
EDELMAN & DICKER LLP

200 Campus Drive

Florham Park, New Jersey 07932

Tel: (973) 624-0800

Fax: (973) 624-0808

Attorneys for Plaintiff WESCO
Insurance Company
